IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-69,661-06


                            IN RE YOLANDA SALDIVAR, Relator


                  ON APPLICATION FOR A WRIT OF MANDAMUS
               CAUSE NO. 95-CR-1187-F IN THE 214TH DISTRICT COURT
                             FROM NUECES COUNTY


       Per curiam.

                                            ORDER


       Relator has filed a motion for leave to file a writ of mandamus pursuant to the original

jurisdiction of this Court. In it, she contends that she has contacted the District Clerk of Nueces

County to determine how much it will cost her to purchase copies of portions of the trial transcript

that were missing from the transcript that was provided to her in February of 2014. Relator alleges

that the clerk advised her that the District Attorney is in possession of the transcript, and that she

should seek the information from the District Attorney. Relator alleges that the District Attorney has

not responded to any of her inquiries.

       In these circumstances, additional facts are needed.         “A district clerk must provide
                                                                                                      2

information to an imprisoned or confined individual or his agent about the amount it would cost to

obtain trial and appellate transcripts so that the individual may then pay for them and use them to

pursue an application for a writ of habeas corpus.” In re Bonilla, 424 S.W.3d 528, 534 (Tex. Crim.

App. 2014). Respondent, the District Clerk of Nueces County, is ordered to file a response by stating

whether or not Relator has inquired about the cost of obtaining copies of specific portions of her trial

transcripts that were not provided to her in 2014. If the Nueces County District Clerk has received

such an inquiry, the Clerk shall state whether or not Relator has been advised of the total cost of

purchasing the missing portions of the transcript from her trial in cause number 95-CR-1187-F from

the 214th District Court, and if not, why not. This application for leave to file a writ of mandamus

shall be held in abeyance until Respondent has submitted the appropriate response. Such response

shall be submitted within 30 days of the date of this order.



Filed: November 14, 2018
Do not publish